Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of Applicant amendment, the rejections of record are withdrawn.
Applicant amended the claims to incorporate specific solvents to be present around the platinum element containing nanoparticle, and the iron element-containing nanoparticle.  Further, Applicant amended to specific alkene structures and silane structures.
The art of record fails to teach or suggest these solvents since hexane is taught by the art.
Further, Applicant showed that the yield of the hydrosilylation product is improved when the Fe element-containing nanoparticle is used together with the Pt element-containing nanoparticle for hydrosilylation reaction.   When the combination of Pt and Fe are used, less platinum is required (more cost effective) and the yields are improved.  Thus, the combination of metals leads to improved yields and less platinum requirement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/            Primary Examiner, Art Unit 1622